Name: Council Regulation (EEC) No 3622/81 of 15 December 1981 fixing the guide prices for the fishery products listed in Annex II to Regulation (EEC) No 100/76 for the 1982 fishing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 12. 81 Official Journal of the European Communities No L 363/3 COUNCIL REGULATION (EEC) No 3622/81 of 15 December 1981 fixing the guide prices for the fishery products listed in Annex II to Regulation (EEC) No 100/76 for the 1982 fishing year THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas , given the data available at present concer ­ ning prices for the products in question , it is necessary to increase these prices for certain products and to maintain them for others for the 1982 fishing year, HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 100/76 of 19 January 1976 on the common organization of the market in fishery products ('), as last amended by Regulation (EEC) No 3443 /80 (2), and in particular Article 14 ( 5) thereof, Having regard to the proposal from the Commission , Whereas Article 14 ( 1 ) of Regulation (EEC) No 100/76 provides that a guide price shall be fixed annually for each of the products or groups of products listed in Annex II to that Regulation ; Whereas the guide prices of the said products were fixed for the 1981 fishing year bv Regulation (EEC) No 235/81 0 ; The guide prices applicable until 31 December 1982 for products listed in Annex II to Regulation (EEC) No 100 /76 and the products to which they relate are fixed in the Annex hereto . Article 2 This Regulation shall enter into force on 1 January 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 December 1981 . For the Council The President P. WALKER (') OJ No L 20, 28 . 1 . 1976 , p . 1 . ( 2) OJ No L 359, 31 . 12 . 1980 , p . 13 . (3 ) OJ No L 37, 10 . 2 . 1981 , p . 3 . No L 363/4 Official Journal of the European Communities 18 . 12. 81 ANNEX Group of products Commercial specifications Guide price(ECU/tonne) Sardines Frozen , in lots or in original packages containing the same products 389 Sea-bream of the species Dentex dentex and Pagellus Frozen, in lots or in original packages containing the same products 1 040 Squid (Loligo spp) Frozen, in original packages containing the same products 2 056 Squid (Ommastrephes sagittatus, Todarodes sagittatus, Illex spp) Frozen, in original packages containing the same products 1 034 Cuttlefish of the species Sepia officinalis , Rossia macrosoma and Sepiola rondeletti Frozen , in original packages containing the same products 1 364 Octopus Frozen, in original packages containing the same products 1 007